 


110 HR 1774 IH: To amend title XVIII of the Social Security Act to establish a separate definition of outpatient speech-language pathology services under the Medicare Program in order that direct payment to speech-language pathologists may be made under the Medicare Program.
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1774 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Butterfield (for himself, Mr. Inslee, Mrs. Capps, Mr. Ferguson, and Ms. Schwartz) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to establish a separate definition of outpatient speech-language pathology services under the Medicare Program in order that direct payment to speech-language pathologists may be made under the Medicare Program. 
 
 
1.Medicare separate definition of outpatient speech-language pathology services 
(a)In generalSection 1861(ll) of the Social Security Act (42 U.S.C. 1395x(ll)) is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph: 
 
(2)The term outpatient speech-language pathology services has the meaning given the term outpatient physical therapy services in subsection (p), except that in applying such subsection— 
(A)speech-language pathology shall be substituted for physical therapy each place it appears; and 
(B)speech-language pathologist shall be substituted for physical therapist each place it appears.. 
(b)Conforming amendments 
(1)Section 1832(a)(2)(C) of the Social Security Act (42 U.S.C. 1395k(a)(2)(C)) is amended— 
(A)by striking and outpatient and inserting , outpatient; and 
(B)by inserting before the period at the end the following: , and outpatient speech-language pathology services (other than services to which the second sentence of section 1861(p) applies through the application of section 1861(ll)(2)).  
(2)Subparagraphs (A) and (B) of section 1833(a)(8) of such Act (42 U.S.C. 1395l(a)(8)) are each amended by striking (which includes outpatient speech-language pathology services) and inserting , outpatient speech-language pathology services,. 
(3)Section 1833(g)(1) of such Act (42 U.S.C. 1395l(g)(1)) is amended— 
(A)by inserting and speech-language pathology services of the type described in such section through the application of section 1861(ll)(2) after 1861(p); and 
(B)by inserting and speech-language pathology services after and physical therapy services.  
(4)The second sentence of section 1835(a) of such Act (42 U.S.C. 1395n(a)) is amended— 
(A)by striking section 1861(g) and inserting subsection (g) or (ll)(2) of section 1861 each place it appears; and 
(B)by inserting or outpatient speech-language pathology services, respectively after occupational therapy services. 
(5)Section 1861(p) of such Act (42 U.S.C. 1395x(p)) is amended by striking the fourth sentence. 
(6)Section 1861(s)(2)(D) of such Act (42 U.S.C. 1395x(s)(2)(D)) is amended by inserting , outpatient speech-language pathology services, after physical therapy services. 
(7)Section 1862(a)(20) of such Act (42 U.S.C. 1395y(a)(20)) is amended— 
(A)by striking outpatient occupational therapy services or outpatient physical therapy services and inserting outpatient physical therapy services, outpatient speech-language pathology services, or outpatient occupational therapy services; and 
(B)by striking section 1861(g) and inserting subsection (g) or (ll)(2) of section 1861. 
(8)Section 1866(e)(1) of such Act (42 U.S.C. 1395cc(e)(1)) is amended— 
(A)by striking section 1861(g) and inserting subsection (g) or (ll)(2) of section 1861 the first two places it appears; 
(B)by striking therein) or and inserting therein),; and  
(C)by inserting before the semicolon at the end the following: , or (through the operation of section 1861(ll)(2)) with respect to the furnishing of outpatient speech-language pathology . 
(c)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2008. 
(d)ConstructionBy making this correction, it is the intent of Congress for speech language pathologists to be recognized as suppliers under the medicare part B benefit, and therefore are authorized to bill and receive direct reimbursement of their services by Medicare contractors where applicable.Nothing in this section shall be construed to affect existing regulations and policies of the Centers for Medicare & Medicaid Services that require physician oversight of care as a condition of payment for speech-language pathology services under part B of the medicare program. 
 
